United States Court of Appeals
                      For the First Circuit

No. 08-2048

     JUAN CARLOS LASALLE-CONCEPCIÓN; LIZETTE DE LA CRUZ-LÓPEZ;
CONJUGAL PARTNERSHIP LASALLE-DE LA CRUZ; SAMUEL ANTONIO VÉLEZ-LUGO;
ELBA IRIS MÉNDEZ-JIMENEZ; CONJUGAL PARTNERSHIP VÉLEZ-MÉNDEZ,

                      Plaintiffs, Appellants,

                                v.

PEDRO TOLEDO-DÁVILA, COMMONWEALTH OF PUERTO RICO POLICE DEPARTMENT;
                        JOHN DOE; JANE ROE,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court, issued on June 18, 2009, should be

amended as follows.

     On page 2, 2nd line of 3rd paragraph, "(2000)" should be

"(2006)".

     On page 4, 2nd line of 1st paragraph, delete the "(2006)" after

"§ 3117(b)(1)".

     On page 4, 4th line of 3rd paragraph, replace "11 L.P.R.A. § 7"

with "Id.".